ACCEPTED
                                                                                                 03-15-00025-CV
                                                                                                         7356590
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           10/13/2015 3:47:20 PM
                                                                                               JEFFREY D. KYLE
                            No. 03-15-00025-CV                                                            CLERK
             =============================================

                              IN THE COURT OF APPEALS                          FILED IN
                                                                        3rd COURT OF APPEALS
                               FOR THE THIRD DISTRICT                        AUSTIN, TEXAS
                                                                        10/13/2015 3:47:20 PM
                                    AUSTIN, TEXAS
                                                                            JEFFREY D. KYLE
                                                                                 Clerk
                   =============================================

 APPELLANTS/CROSS-APPELLEES LAKEWAY REGIONAL MEDICAL
  CENTER, LLC AND SURGICAL DEVELOPMENT PARTNERS, LLC,

                                                         v.

      APPELLEES LAKE TRAVIS TRANSITIONAL LTCH, BRENNAN,
           MANNA &DIAMOND, LLC AND FRANK T. SOSSI
                   =============================================

                    APPELLEES BRENNAN, MANNA & DIAMOND, LLC,
                                AND FRANK T. SOSSI'S
                  FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                          TO FILE THEIR APPELLEES' BRIEF

                   =============================================

TO THE HONORABLE COURT OF APPEALS:

        Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), Appellees

Brennan, Manna & Diamond, LLC, and Frank T. Sossi's ("Attorney Appellees") timely

file this Unopposed Motion to Extend Time to File Their Opening Brief.

        All Appellees' briefs are currently due on October 21, 2015.          The Attorney

Appellees seek an extension of time to file their brief to November 20, 2015.            The

Attorney Appellees are informed and believe that their co-Appellees and the Appellant in

this appeal are contemporaneously filing similar motions seeking an extension to file

their briefs on November 20, 2015, so that all briefs will be due on the same date.

APPELLEES BRENNAN, MANNA & DIAMOND, LLC, AND FRANK T. SOSSI'S
FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF                  PAGE | 1
         This is the Attorney Appellees' first request for an extension of time to file their

brief.

I.       BACKGROUND.

         1.      This case is on appeal from the 345th Judicial District Court of Travis

County, Texas.

         2.      The case below was styled Lake Travis Transitional LTCH, LLC n/k/a Lake

Travis Specialty Hospital, L.L.C. v. Lakeway Regional Medical Center, LLC, Surgical

Development Partners, LLC, Brennan, Manna & Diamond, LLC, Brennan, Manna &

Diamond, P.L., and Frank T. Sossi and numbered D-1-GN-12-000983.

         3.      The trial court entered summary judgment in favor of the Attorney

Appellees in an order entered on July 17, 2014.

         4.      On January 12, 2015, following the disposition of post-trial motions,

Appellants/Cross-Appellees filed a notice of appeal.

         5.      On January 13, 2015, Appellee Lake Travis Transitional LTCH, LLC n/k/a

Lake Travis Specialty Hospital, L.L.C (“LTT”) filed its notice of appeal.

         6.      The extensive clerk’s record, over 13,300 pages was filed on June 16, 2015.

(A supplemental clerk’s record was filed on May 21 and a second supplemental clerk’s

record was filed on June 18.) Since then, various parties to this appeal, including the

Attorney Appellees, have noticed certain omissions from the record and requested that

the clerk supplement the record, resulting in additional supplementations.

         7.      The extensive reporter’s record was filed on June 23, 2015. A supplemental

court reporter’s record was filed on June 30, 2015.


APPELLEES BRENNAN, MANNA & DIAMOND, LLC, AND FRANK T. SOSSI'S
FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF                  PAGE | 2
II.     REASONS FOR REQUESTED EXTENSION.

        8.       The clerk's and recorder's records in this appeal are very large and complex

and, owing to the multiple supplementations, challenging to navigate.

        9.       The legal issues relating to the disposition of this case against the Attorney

Appellees presents novel and complex issues of Texas law.

        10.      Until the last few days, counsel for Attorney Appellees assigned to the

preparation of their brief has been employed full-time in the preparation of filings in

support of a dispositive motion in a class action pending in the United States District

Court for the Northern District of Texas, Fort Worth Division, Brown, et al. v. Texas

A&M University School of Law (No. 4:15-CV-613).

        11.      The other parties to this appeal have advised counsel that they intend to

seek an extension to November 20, and it is desirable for all briefs to be filed on the same

date for the convenience of Court and parties.

        12.      This request is not sought for delay only but so that justice may be done.

III.    PRAYER FOR RELIEF.

        For the foregoing reasons, Appellees Brennan, Manna & Diamond, LLC, and

Frank T. Sossi respectfully request that this Court grant their First Unopposed Motion

for Extension of Time to File Their Appellees' Brief, and extend the deadline to

November 20, 2015.




APPELLEES BRENNAN, MANNA & DIAMOND, LLC, AND FRANK T. SOSSI'S
FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF                    PAGE | 3
DATED: October 13, 2015

                                                     Respectfully submitted,

                                                     GORDON & REES, LLP

                                                     By: /s/ Ryan A. Fellman
                                                        Robert A. Bragalone
                                                        bbragalone@gordonrees.com
                                                        Texas Bar No. 02855850
                                                        Ryan A. Fellman
                                                        rfellman@gordonrees.com
                                                        Texas Bar No. 24072544

                                                     GORDON & REES LLP
                                                     2100 Ross Avenue
                                                     Suite 2800
                                                     Dallas, Texas 75201
                                                     Phone: (214) 231-4660
                                                     Fax: (214) 461-4053

                                                     ATTORNEYS FOR APPELLEES BRENNAN,
                                                     MANNA & DIAMOND, LLP, AND
                                                     FRANK T. SOSSI [the Attorney Appellees]



                                CERTIFICATE OF CONFERENCE

       I certify that counsel for the Attorney Appellees has consulted with Jane Webre
and Joy Soloway, counsel (respectively) for all other parties in this appeal, and that they
are not opposed to this motion.

                                                     By: /s/ Ryan A. Fellman




APPELLEES BRENNAN, MANNA & DIAMOND, LLC, AND FRANK T. SOSSI'S
FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF                   PAGE | 4
                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of October, 2015, the foregoing motion was
served by electronic service and/or email upon the following counsel of record:

  S. Abraham Kuczaj III, Esq.
  akuczaj@scottdoug.com
  Paige A. Amstutz, Esq.
  pamstutz@scottdoug.com
  Steven J. Wingard, Esq.
  swingard@scottdoug.com
  Jane Webre, Esq.
   jwebre@scottdoug.com
  SCOTT, DOUGLASS &MCCONNICO, LLP
  303 Colorado, Suite 2400
  Austin, TX 78701

  Counsel for Appellee/Cross-Appellant Lake
  Travis Transitional LTCH, LLC

  Jeff Cody, Esq.                                              Jessica Z. Barger, Esq.
   jeff.cody@nortonrosefulbright.com                           barger@wrightclose.com
  Barton Wayne Cox, Esq.                                       Raffi Melkonian, Esq.
  beau.cox@nortonrosefulbright.com                             melkonian@wrightclose.com
  James V. Leito IV, Esq.                                      WRIGHT & CLOSE, LLP
  james.leito@nortonrosefulbright.com
                                                               One Riverway, Suite 2200
  NORTON ROSE FULBRIGHT US LLP
  2200 Ross Avenue, Suite 3600                                 Houston, TX 77056
  Dallas, TX 75201-2784
                                                               Counsel for Appellant/Cross-Appellee
  Joy M. Soloway, Esq.                                         Surgical Development Partners, LLC
  joy.soloway@nortonrosefulbright.com
  NORTON ROSE FULBRIGHT US LLP
  1301 McKinney, Suite 5100
  Houston, TX 77010-3095

  Counsel for Appellants/Cross-Appellees
  Lakeway Regional Medical Center, LLC and
  Surgical Development Partners, LLC


                                                     By: /s/ Ryan A. Fellman




APPELLEES BRENNAN, MANNA & DIAMOND, LLC, AND FRANK T. SOSSI'S
FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF                           PAGE | 5